Case 3:17-cv-00108-GPC-MDD Document 984-1 Filed 03/07/19 PageID.108201 Page 1 of 4




 1   Evan R. Chesler (N.Y. Bar No. 1475722) (pro hac vice)
     echesler@cravath.com
 2   CRAVATH, SWAINE & MOORE LLP
     825 Eighth Avenue
 3   New York, NY 10019
     Telephone: (212) 474-1000
 4   Facsimile: (212) 474-3700
 5   David A. Nelson (Ill. Bar No. 6209623) (pro hac vice)
     davenelson@quinnemanuel.com
 6   QUINN EMANUEL URQUHART & SULLIVAN, LLP
     500 West Madison St., Suite 2450
 7   Chicago, Illinois 60661
     Telephone: (312) 705-7400
 8   Facsimile: (312) 705-7401
 9   Karen P. Hewitt (SBN 145309)
     kphewitt@jonesday.com
10   JONES DAY
     4655 Executive Drive, Suite 1500
11   San Diego, California 92121
     Telephone: (858) 314-1200
12   Facsimile: (858) 345-3178
13   [Additional counsel identified on signature page]
14   Attorneys for Defendant and Counterclaim-Plaintiff
     QUALCOMM INCORPORATED
15

16                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF CALIFORNIA
17
     IN RE: QUALCOMM                    No. 3:17-CV-0108-GPC-MDD
18   LITIGATION
                                        DECLARATION OF NATHAN E.
19                                      DENNING IN SUPPORT OF
                                        QUALCOMM INCORPORATED’S
20                                      OBJECTION TO APPLE AND
                                        THE CMS’ SUMMARY AND
21                                      CROSS-REFERENCE TABLE OF
                                        AGREED-UPON AND DISPUTED
22                                      JURY INSTRUCTIONS
23

24

25

26

27

28
                                                             Case No. 3:17-cv-0108-GPC-MDD
                                                              Declaration of Nathan E. Denning
Case 3:17-cv-00108-GPC-MDD Document 984-1 Filed 03/07/19 PageID.108202 Page 2 of 4




 1           I, Nathan E. Denning, declare as follows:
 2           1.    I am a member of the bar of the State of New York and am admitted to
 3   appear pro hac vice before this Court in the above-captioned case. I am an associate at
 4   Cravath, Swaine & Moore LLP, attorneys for Qualcomm Incorporated (“Qualcomm”).
 5           2.    I respectfully submit this declaration in support of Qualcomm’s Objection to
 6   Apple’s and the CMs’ Summary and Cross-Reference Table of Agreed-Upon and
 7   Disputed Jury Instructions.
 8           3.    I have personal knowledge of the facts set forth herein, and if called upon to
 9   do so, I could and would testify competently thereto.
10           4.    On February 23, 2019, Counsel for Apple and Counsel for Qualcomm
11   agreed to “work together to submit [a chart] for [the parties’] March 14 update”.
12   (Denning Decl. Ex. 1, at 3-4.)
13           5.    On February 25, 2019, Counsel for Apple wrote to Counsel for Qualcomm,
14   “[W]e believe the Court will find the jury instructions chart that Apple and the CMs
15   proposed helpful, and we would like to submit this chart prior to March 14.” (Denning
16   Decl. Ex. 1, at 2.)
17           6.    On February 26, 2019, Counsel for Qualcomm replied to Counsel for Apple,
18   reminding Counsel for Apple of the parties’ agreement and explaining that Qualcomm’s
19   “hope was that continued negotiations would lead to further agreement among the parties,
20   which would render any chart filed this week obsolete” and that “we do not believe it
21   makes sense to resolve the chart at this time, though we are happy to continue discussing
22   a chart (or charts) to be filed on March 14”. (Denning Decl. Ex. 1, at 2.)
23           7.    On March 1, 2019, Counsel for Apple informed Counsel for Qualcomm that
24   it intended to submit its chart the same day. (Denning Decl. Ex. 1, at 1.)
25           8.    Attached here as Exhibit 1 is a true and correct copy of an excerpted email
26   exchange between Counsel for Apple and Counsel for Qualcomm regarding jury
27   instructions and the verdict form, with the most recent email in the chain dated March 1,
28   2019.
                                                -1-                    Case No. 3:17-cv-0108-GPC-MDD
                                                                        Declaration of Nathan E. Denning
Case 3:17-cv-00108-GPC-MDD Document 984-1 Filed 03/07/19 PageID.108203 Page 3 of 4




 1         9.     I declare under penalty of perjury under the laws of United States that the
 2   foregoing is true and correct.
 3         Executed on March 7, 2019, in New York, New York.
 4

 5                                                      /s/ Nathan E. Denning
                                                            Nathan E. Denning
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               -2-                    Case No. 3:17-cv-0108-GPC-MDD
                                                                       Declaration of Nathan E. Denning
Case 3:17-cv-00108-GPC-MDD Document 984-1 Filed 03/07/19 PageID.108204 Page 4 of 4




 1                                  Table of Documents
 2

 3                        Exhibit                        Pages
 4                           1                            1-6
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          -3-                    Case No. 3:17-cv-0108-GPC-MDD
                                                                  Declaration of Nathan E. Denning
